


Exhibit 10.1

 

[g225422kgi001.jpg]

 

Re:  Letter Agreement of Employment

 

Dear Greg:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment, and your employment relationship, with New York & Company, Inc.
(the “Company”).  Your execution of this Agreement will represent your
acceptance of all of the terms set forth below.

 

1.                             Nature of Agreement and Relationship.  This
Agreement does not represent an employment contract for any specified term. 
Your employment relationship thus will remain “at will,” meaning that, subject
to the terms hereof, either party to this Agreement may terminate the employment
relationship at any time for any lawful reason.

 

2.                             Job Title and Duties.  Your job title will be
President.  We understand that prior to accepting the position of President, you
have a limited commitment to complete a project for HSN (as defined in your
letter to Richard P. Crystal dated April 27, 2010 (copy attached). After
completion of this project, you will be expected to devote all of your full time
efforts to the performance of the duties and responsibilities normally
associated with this position, including those from time to time that may be
assigned to you by the Chief Executive Officer or the Board of Directors of the
Company (or the designee of any of the foregoing).  In addition, you will become
a member of the Board of Directors.  For so long as you hold the position of
President, you shall be a Director on the Board.  Your start date will be
June 1, 2010.

 

3.                             Salary.  For the 12 month period ending on the
last Saturday of each January (the last day of the fiscal year), you will
receive a base salary at the rate of $750,000 per annum (“Base Salary”), subject
to the remaining provisions of this Section.  For the remainder of the current
fiscal year starting on the date of this Agreement, your Base Salary will be pro
rated based on the number of days remaining in such fiscal year divided by 365. 
At the Company’s sole discretion, your Base Salary may be increased or decreased
based on your performance and the performance of the business.  You will be paid
in accordance with the Company’s normal payroll policies and practices, with all
applicable deductions being withheld from your paychecks.

 

4.                             Bonus.  You will be eligible to participate in
the Company’s then current bonus plan, in accordance with its terms and
conditions, and to receive performance based bonuses pursuant to any formula
that may be established.  For the Company’s current fiscal year, your bonus
target for the spring bonus (relating to the Company’s results for the first and
second fiscal quarters of each fiscal year) will be 28% of your Base Salary; for
the fall bonus (relating to the Company’s results for the third and fourth
fiscal quarters of each fiscal year) will be 36% of your

 

--------------------------------------------------------------------------------


 

Base Salary; and for the annual bonus (relating to the Company’s results for the
fiscal year) will be 16% of your Base Salary.  Any amount payable in respect of
the spring bonus will be paid in the calendar month immediately following the
end of the applicable performance period to which that bonus relates.  Any
amount payable in respect of the fall or the annual bonus will be paid within
two and one half months following the end of the applicable performance period
to which that bonus relates.  All bonuses are determined at the Company’s sole
discretion, and the Company has the sole discretion to modify or terminate any
bonus plan and that plan will govern your right, if any, to a bonus payment upon
termination of your employment.

 

5.                             SARs and Other Long Term Incentives.  You will be
eligible to receive awards under SARs, restricted stock or other equity based
long term incentive plans established by the Company (or an Affiliate) that
cover executive officers of the Company.  The term “Affiliate” means any
corporation, partnership, limited liability company or other entity (other than
the Company) that controls or is controlled by the Company, whether directly or
indirectly, such as a parent company or subsidiary.  All equity awards described
in this paragraph are determined at the Company’s sole discretion, and the
Company has the sole discretion to modify or terminate any SARs, restricted
stock or other equity based long term incentive plan and that plan will govern
your rights, if any, relating to any equity award(s) you have received, or may
be entitled to receive, upon termination of your employment.

 

6.                             Employee Benefits.  You will be entitled to
participate in all employee benefits plans, practices and programs maintained by
the Company and made available to senior executives generally and as may be in
effect from time to time (the “Benefits Plans”).  Your participation in the
Benefits Plans will be on the same basis and terms as are applicable to senior
executives of the Company generally.  Benefits Plans include, but are not
limited to, savings and retirement plans, deferred compensation, health and
prescription drug benefits, disability benefits, other insurance programs,
vacation and other leave, merchandise discounts and business expense
procedures.  Plan documents setting forth terms of certain of the Benefits Plans
are available upon request, which plan documents control all questions of
interpretation concerning applicable Benefits Plans, including your rights, if
any, upon termination of your employment.  The Benefits Plans are subject to
modification or termination by the Company at any time, at its sole discretion,
in accordance with their terms.

 

7.                             Severance Pay.  Upon either your voluntary
resignation or termination of employment by the Company and all Affiliates
without Cause (as defined below), but subject to your performance of all post
employment obligations set forth in this Agreement, you will be entitled to
receive severance pay for  twelve (12) months (“Severance Period”) at your final
Base Salary (“Severance Pay”), beginning the first pay period following your
separation date and ending upon the earlier of:  (i)  your receipt of fifty two
(52) such payments (such number of payments to be adjusted if any change is made
to the frequency of regularly scheduled payroll dates) or (ii) your first day of
employment with another employer, whichever is earlier.  The Severance Pay for
voluntary resignation and termination without Cause shall be conditioned upon
the requirements set forth in Section 11 (Non-Compete) of this Agreement.  In
addition, the Severance Pay for termination without Cause shall also be
conditioned upon your execution and delivery to the Company of a general release
of claims in favor of the Company in a form reasonably satisfactory to the
Company.  Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following your termination of
employment.  If you fail to execute such release as provided above, you shall
forfeit all of your rights to receive the Severance Pay.  In the event of either
voluntary resignation or termination without Cause, if you obtain employment at
an annual salary that is lower than your final Base Salary, you will continue to
receive the differential between the two rates of pay for the balance of the
fifty two (52) weeks.  This Severance Pay, which will be subject to applicable
deductions required by law, will be paid on the Company’s regular payroll dates
as in effect on the date of each such payment for the balance of the “Severance
Period” following your separation date, as outlined above.  For purposes of this
Agreement, “Cause” means the occurrence of any of the following:  (i) your
willful failure to perform your duties to the Company (other than as a result of

 

--------------------------------------------------------------------------------


 

death or a physical or mental incapacity); (ii) your commission of, indictment
for, conviction of, or plea of guilty or nolo contendere to, a felony
(regardless of the nature of the felony) or any other crime involving
dishonesty, fraud or moral turpitude; (iii) your gross negligence or willful
misconduct (including, but not limited to, acts of fraud, criminal activity,
professional misconduct, dishonesty, or breach of trust or other fiduciary duty)
in connection with the performance of your duties and responsibilities to the
Company or with regard to the Company or its assets; (iv) your failure to comply
with the rules and policies of the Company governing employee conduct or with
the lawful directives of the Board of Directors of the Company or Chief
Executive Officer of the Company; or (v) your breach of this Agreement or any
obligation under any non disclosure, non solicitation, non competition or other
restrictive covenant, employment or any other agreement with the Company (such
as your letter to Richard P. Crystal dated April 27, 2010).  Any determination
of Cause will be made in the good faith discretion of the Company.

 

8.                             Code Section 409A Compliance.

 

8.1.          It is the Company’s intent that compensation and benefits to which
you are entitled under this Agreement not be treated as “nonqualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended, and the treasury regulations and other official guidance promulgated
thereunder (“Code Section 409A”), and that any ambiguities in the construction
of this Agreement be interpreted in order to effectuate such intent.  In the
event that the Company determines, in its sole discretion, that any compensation
or benefits to which you are entitled under this Agreement could be treated as
“nonqualified deferred compensation” under Code Section 409A unless this
Agreement is amended or modified, the Company may, in its sole discretion, amend
or modify this Agreement without obtaining any additional consent from you, so
long as such amendment or modification does not materially affect the net
present value of the compensation or benefits to which you otherwise would be
entitled under this Agreement.

 

8.2.          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (a) the
expiration of the six (6) month period measured from the date of your
“separation from service,” and (b) the date of your death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

8.3.          If a general release of claims, as contemplated under Section 7
hereof, is executed and delivered (and no longer subject to revocation) in the
manner provided in said Section 7, then the following shall apply:

 

--------------------------------------------------------------------------------


 

(a)           To the extent that the Severance Pay is not “nonqualified deferred
compensation” for purposes of Code Section 409A, then the Severance Pay shall
commence upon the first scheduled payment date immediately following the date
that the release is executed, delivered and no longer subject to revocation (the
“Release Effective Date”).  The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement applied as though such payments commenced
immediately upon your termination of employment, and any payments made
thereafter shall continue as provided herein.

 

(b)           To the extent that the Severance Pay is “nonqualified deferred
compensation” for purposes of Code Section 409A, then such payments or benefits
shall be made or commence upon the sixtieth (60th) day following your
termination of employment.  The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon your termination of
employment, and any payments made thereafter shall continue as provided herein.

 

8.4.          For purposes of compliance with Code Section 409A, (a) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by you, (b) any right to reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit, and (c) no such
reimbursement, expenses eligible for reimbursement, or in kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other taxable year.

 

8.5.          For purposes of Code Section 409A, your right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

8.6.          In no event shall any payment under this Agreement that
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

8.7.          In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Code
Section 409A or damages for failing to comply with Code Section 409A.

 

9.                             Confidential Information, Intellectual Property.

 

9.1.          Confidentiality.  You agree not to disclose, distribute, publish,
communicate or in any way cause to be disclosed, distributed, published, or
communicated in any way or at any time, Confidential Information (as defined
herein), or any part of Confidential Information, to any person, firm,
corporation, association, or any other operation or entity except on behalf of
the Company in performance of your duties and responsibilities for the Company,
and then only in a fashion consistent with protecting the Confidential
Information from unauthorized use or disclosure, except as otherwise approved by
the Company.  You further agree not to use or permit the reproduction of any
Confidential Information except on behalf of the Company in your capacity as an
employee of the Company.  You agree to take all reasonable care to avoid the
unauthorized disclosure or use of any Confidential Information.  You assume
responsibility for and agree to indemnify and hold harmless the Company from and
against

 

--------------------------------------------------------------------------------


 

any disclosure or use of the Confidential Information in violation of this
Agreement.

 

9.2.          Confidential Information.  For the purpose of this Agreement,
“Confidential Information” shall mean any written or unwritten information which
relates to or is used in the Company’s business (including, without limitation,
information related to the names, addresses, buying habits and other special
information regarding past, present and potential customers, employees and
suppliers of the Company; customer and supplier contracts and transactions or
price lists of the Company and suppliers; all agreements, files, books, logs,
charts, records, studies, reports, processes, schedules and statistical
information relating to the Company; all products, services, programs and
processes sold, and all computer software licensed or developed by the Company;
data, plans and specifications related to present or future development projects
of the Company; financial or marketing data respecting the conduct of the
present or future phases of business of the Company; computer programs,
computer  or web based training programs, systems or software; ideas,
inventions, trademarks, business information, know how, processes, techniques,
improvements, designs, redesigns, creations, discoveries and developments of the
Company; and finances and financial information of the Company) which the
Company deems confidential and proprietary, which is generally not known to
others outside the Company, or which gives or tends to give the Company a
competitive advantage over persons who do not possess such information or the
secrecy of which is otherwise of value to the Company in the conduct of its
business regardless of when and by whom such information was developed or
acquired, and regardless of whether any of these are described in writing,
copyrightable or considered copyrightable, patentable or considered patentable. 
“Confidential Information” shall not include general industry information or
information which is publicly available or otherwise known to those persons
outside the Company working in the area of the business of the Company or is
otherwise in the public domain without breach of this Agreement or information
which you have lawfully acquired without an obligation to maintain the
information in confidence from a source other than the Company.  “Confidential
Information” specifically includes information received by the Company from
others, including the Company’s clients, that the Company has an obligation to
treat as confidential and also includes any confidential information acquired or
obtained by you while in the employment of any Affiliate.

 

9.3.          Invention Ownership.  With respect to information, inventions and
discoveries developed, made or conceived by you, either alone or with others, at
any time during your employment by the Company and whether or not within normal
working hours, arising out of such employment or pertinent to any field of
business or research in which, during such employment, the Company is engaged or
(if such is known to or ascertainable by you) is considering engaging, you
agree:

 

(a)           that all such information, inventions and discoveries, whether or
not patented or patentable, shall be and remain the sole property of the
Company;

 

(b)           to disclose promptly to an authorized representative of the
Company all such information, inventions and discoveries and all information in
your possession as to possible applications and uses thereof;

 

--------------------------------------------------------------------------------


 

(c)           not to file any patent applications relating to any such invention
or discovery except with the prior consent of an authorized representative of
the Company; and

 

(d)           at the request of the Company, and without expense or additional
compensation to you, to execute such documents and perform such other acts as
the Company deems necessary, to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its designee such inventions and all patent applications and patents
relating thereto.

 

Both the Company and you intend that all original works of authorship within the
purview of the copyright laws of the United States authored or created by you in
the course of your employment with the Company will be works for hire within the
meaning of such copyright laws.

 

9.4.          Confidentiality of Inventions; Return of Materials and
Confidential Information.  With respect to the information, inventions and
discoveries referred to in Section 9.3, and also with respect to all other
information, whatever its nature and form and whether obtained orally, by
observation, from graphic materials, or otherwise (except such as is generally
available through publication) obtained by you during or as a result of your
employment by the Company and relating to any product, service, process, or
apparatus or to any use of any of them, or to materials, tolerances,
specifications, costs (including manufacturing costs), prices, or to any plans
of the Company, you agree:

 

(a)           to hold all such information, inventions and discoveries in strict
confidence and not to publish or otherwise disclose any portion thereof except
with the prior consent of an authorized representative of the Company;

 

(b)           to take all reasonable precautions to ensure that all such
information, inventions, and discoveries are properly protected from access by
unauthorized persons;

 

(c)           to make no use of any such information, invention, or discovery
except as required or permitted in the performance of your duties and
responsibilities for the Company; and

 

(d)           upon termination of your employment by the Company, or at any time
upon request of the Company, to deliver to the Company all graphic materials and
all substances, models, prototypes and the like containing or relating to
Confidential Information or any such information, invention, or discovery, all
of which graphic materials and other things shall be and remain the sole
property of the Company.  The term “graphic materials” includes letters,
memoranda, reports, notes, notebooks, books of account, drawings, prints,
specifications, formulae, data printouts, microfilms, magnetic tapes and disks
and other documents and recordings, together with all copies thereof.

 

10.                           Non Solicitation.  Regardless of whether you are
eligible to receive Severance Pay, you agree that, if your employment with the
Company ends for any reason, you will not, for a period of twelve (12) months
following such termination of employment, (i) directly or indirectly, either for
yourself or for any other person, business, company or entity, hire from the
Company or any Affiliate, or attempt to hire, divert or take away from the
Company or any Affiliate, any of the then current officers or employees of the
Company or any Affiliate, (ii) interfere with or harm, or attempt to interfere
with or harm, the relationship of the Company or any Affiliate with any person
who at any time was an employee, customer or supplier of the Company or any
Affiliate or

 

--------------------------------------------------------------------------------


 

otherwise had a business relationship with the Company or any Affiliate, or
(iii) unless compelled by law to do so, directly or indirectly, knowingly make
any statement or other communication that impugns or attacks the reputation or
character of the Company or any Affiliate, or damages the goodwill of the
Company or any Affiliate, or knowingly take any action, directly or indirectly,
that would interfere with any contractual or customer or supplier relationships
of the Company or any Affiliate.

 

11.                           Non Competition.  During the Non-Competition
Period described below you may not and will not, within the United States of
America, directly or indirectly, without the prior written consent of the
Company’s Chief Executive Officer or its Board of Directors (which may be given
or withheld in its sole discretion), own, manage, operate, join, control, be
employed by, consult with or participate in the ownership, management, operation
or control of, or be connected with (as a stockholder, partner or otherwise) any
business, partnership, firm, company, corporation or other entity engaged in the
retail business of women’s fashion apparel, accessories and related products or
any other product sold or intended to be sold by the Company or an Affiliate
during your employment with the Company.  Notwithstanding the foregoing, your
beneficial ownership after your termination of employment with the Company,
either individually or as a member of a group, of not more than two percent (2%)
of the voting stock of any publicly held corporation shall not be a violation of
this provision.

 

The “Non-Competition Period” means the period you are employed by the Company,
plus the longer of (a) one (1) year from your Separation Date or (b) the period
during which you receive Severance Pay as described in Section 7 above. If
however, at the Company’s discretion, you are released from the one (1) year
“Non-Competition Period”, you will no longer be eligible for Severance Pay.

 

12.                           Remedies.  You acknowledge that money will not
adequately compensate the Company for the substantial damages that will arise
upon the breach of any provision of Sections 9, 10 and 11 of this Agreement and
that the Company would have no adequate remedy at law.  For this reason, any
claim the Company may make that you have breached or are threatening to breach
Sections 9, 10 or 11 is not subject to mandatory arbitration under Section 05. 
Instead, if you breach or threaten to breach any provision of Sections 9, 10 or
11, the Company will be entitled, in addition to other rights and remedies, to
specific performance, injunctive relief and other equitable relief to prevent or
restrain any breach or threatened breach of Sections 9, 10 or 11.  The Company
may obtain such relief from (i) any court of competent jurisdiction, (ii) an
arbitrator acting pursuant to Section 0 hereof, or (iii) a combination of the
two (e.g., by simultaneously seeking arbitration under Section 05 and a
temporary injunction from a court pending the outcome of the arbitration).  It
shall be the Company’s sole and exclusive right to elect which approach to use
to vindicate its rights.  You also agree that in the event of a breach (or any
threat of breach) the Company shall be entitled to obtain an immediate
injunction and restraining order to prevent such breach or threatened breach or
continued breach, without having to prove damages, and to obtain all costs and
expenses, including reasonable attorneys’ fees and costs.  In addition, the
existence of any claim or cause of action by you against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants of this Agreement.

 

13.                           Acknowledgment of Reasonableness.  You and the
Company specifically agree that the provisions of the restrictive covenants
contained in this Agreement, including the post employment covenants regarding
non solicitation and non competition, are reasonable and that the Company would
not have entered into this Agreement but for the inclusion of such covenants. 
You understand that the Company’s business is nationwide, and, therefore, a
nationwide restrictive covenant is reasonable.  If a court or arbitrator
determines that any provision of any such restrictive covenant is unreasonable,
whether in period of time, geographical area, or otherwise, you and the Company
agree that the covenant shall be interpreted and enforced to the maximum extent
which a court or arbitrator deems reasonable.  In

 

--------------------------------------------------------------------------------


 

addition, you and the Company authorize any such court or arbitrator to reform
these restrictions to the minimum extent necessary.

 

14.                           Company Property.  Upon your termination of
employment for any reason, you will promptly return to the Company all Company
related documents and Company property within your possession or control.

 

15.                           Arbitration of Disputes.  Except as set forth in
Section 02, any dispute, claim or difference arising out of or in relation to
your employment will be settled exclusively by binding arbitration administered
by the American Arbitration Association under its National Rules for the
Resolution of Employment Disputes before a single arbitrator.  You expressly
understand and agree that claims subject to arbitration under this section
include asserted violations of the Employee Retirement and Income Security Act
of 1974; the Age Discrimination in Employment Act; the Older Worker’s Benefit
Protection Act; the Americans with Disabilities Act; Title VII of the Civil
Rights Act of 1964 (as amended); the Family and Medical Leave Act; and any law
prohibiting discrimination, harassment or retaliation in employment, whether
based on federal, state or local law; any claim of breach of contract, tort,
promissory estoppel or detrimental reliance, defamation, intentional infliction
of emotional distress; or the public policy of any state, or any other federal,
state or local law.  The arbitration will be held in New York, New York unless
you and the Company (each a “Party,” and jointly, the “Parties”) mutually agree
otherwise.  To the extent permitted by law, each Party will bear its own costs
and fees of the arbitration, and other fees and expenses of the arbitrator will
be borne equally by the Parties; provided, however, that the arbitrator will be
empowered to require any one or more of the Parties to bear all or any portion
of fees and expenses of the Parties or the fees and expenses of the arbitrator
in the event that the arbitrator determines such Party has acted in bad faith. 
The arbitrator will have the authority to award any remedy or relief that a
court of the State of New York could order or grant.  The decision and award of
the arbitrator will be binding on all Parties.  Either Party to the arbitration
may seek to have the ruling of the arbitrator entered in any court having
jurisdiction thereof.  Each Party agrees that it will not file suit, motion,
petition or otherwise commence any legal action or proceeding for any matter
which is required to be submitted to arbitration as contemplated herein, except
in connection with the enforcement of an award rendered by an arbitrator and
except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator.

 

16.                           Post Termination Cooperation.  As is required of
you during employment, you agree that during and after employment with the
Company you will, without expense or additional compensation to you, cooperate
with the Company or any Affiliate in the following areas:

 

16.1         Cooperation With the Company.  You agree [a] to be reasonably
available to answer questions for the Company’s (or any Affiliate’s) officers
regarding any matter, project, initiative or effort for which you were
responsible while employed by the Company and [b] to cooperate with the Company
(and with any Affiliate) during the course of all third party proceedings
arising out of the Company’s (or any Affiliate’s) business about which you have
knowledge or information.  For purposes of this Agreement, [c] “proceedings”
includes internal investigations, administrative investigations or proceedings
and lawsuits (including pre trial discovery and trial testimony) and [d]
“cooperation” includes [i] your being reasonably available for interviews,
meetings, depositions, hearings or trials without the need for subpoena or
assurances by the Company (or any Affiliate), [ii] providing any and all
documents in your possession that relate to the proceeding, and [iii] providing
assistance in locating any and all relevant notes and documents.

 

16.2         Cooperation With Media.  You agree not to communicate with, or give
statements to, any member of the media (including print, television or radio
media) relating to any matter (including pending or threatened lawsuits or
administrative

 

--------------------------------------------------------------------------------


 

investigations) about which you have knowledge or information (other than
knowledge or information that is not Confidential Information as defined in
Section 9.3) as a result of employment with the Company.  You also agree to
notify the Chief Executive Officer or his designee immediately after being
contacted by any member of the media with respect to any matter affected by this
section.

 

17.                           Post Termination Board of Directors
Participation.  Upon termination of your employment, you shall resign your
position as Director on the Board.

 

18.                           Entire Agreement.  This Agreement constitutes your
entire agreement with the Company relating to the subject mater hereof, and
supersedes in its entirety any and all prior agreements, understandings or
arrangements with the Company.

 

19.                           Governing Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to the choice of law principles thereof.

 

20.                           Survival of Provisions.  Sections 8 through 19
will survive the termination of your employment for any reason and shall not be
affected by any transfer(s) between the Company and its Affiliate(s).

 

21.                           Understandings and Representations.  You should
not sign this Agreement until you understand its terms and conditions.  Your
execution of this Agreement represents your acknowledgement that you have take
all steps you believe necessary, including consultation with financial and legal
advisors of your choice, to understand this Agreement.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

 

 

 

 

 

By:

/s/ Richard P. Crystal

 

Dated:

April 27, 2010

 

Richard P. Crystal

 

 

 

 

Chairman & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory Scott

 

Dated:

April 28, 2010

 

Gregory Scott

 

 

 

President

 

 

 

--------------------------------------------------------------------------------
